
	
		I
		112th CONGRESS
		1st Session
		H. R. 3189
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mrs. Capps (for
			 herself, Ms. Matsui,
			 Ms. Woolsey,
			 Mr. Lewis of Georgia,
			 Ms. Roybal-Allard,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Rangel, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Education to establish a
		  program to provide grants for cardiopulmonary resuscitation and automated
		  external defibrillator training in public elementary and secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Children to Save Lives Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Heart disease is
			 the leading cause of death in the United States.
			(2)Sudden cardiac
			 arrest is the leading cause of death in young athletes.
			(3)Sudden cardiac
			 arrest kills an estimated 5,000 to 7,000 children and young people per
			 year—nearly 20 per day.
			(4)The American Heart
			 Association estimates that the lives of 40,000 cardiac arrest victims could be
			 saved each year through initiating a course of action known as the chain of
			 survival.
			(5)The chain of survival includes prompt
			 notification of emergency services and early cardiopulmonary resuscitation
			 (hereinafter referred to as CPR), defibrillation, and advanced
			 cardiac life support.
			(6)Only 36 States have a law or curriculum
			 standard encouraging CPR or automated external defibrillator (hereinafter
			 referred to as AED) training in schools.
			(7)A
			 person experiencing sudden cardiac arrest has a 90 percent chance of survival
			 if CPR and an AED is used within the first minute after collapse.
			(8)Over 64 percent of
			 young athletes and others have survived sudden cardiac arrest that occurred in
			 a high school with an AED program.
			(9)An important part
			 of school children’s education is learning healthy behaviors, including proper
			 nutrition and physical activity. This health education should also include
			 basic emergency life-saving skills.
			(10)Teaching school children to perform the
			 life-saving skill of CPR, identify and respond to choking victims, and
			 recognize the signs of stroke and heart attack can improve their confidence in
			 responding to an emergency and encourage continued efforts to update these
			 skills after graduation, thereby potentially reducing the rate of death from
			 sudden cardiac arrest, choking, and stroke.
			3.Grants for CPR
			 training in public schools
			(a)Grants
			 AuthorizedThe Secretary of
			 Education shall carry out a program under which the Secretary is authorized to
			 award grants to eligible local educational agencies or targeted schools for
			 implementing nationally recognized CPR and AED training courses.
			(b)Use of
			 FundsA local educational agency or targeted school under this
			 Act may use the grant for—
				(1)training individuals in CPR and AED skills and instruction;
				(2)obtaining printed
			 informational or instructional materials;
				(3)obtaining
			 manikins;
				(4)obtaining AED training devices; and
				(5)obtaining other
			 equipment as determined appropriate by the Secretary.
				(c)Grant
			 eligibility
				(1)ApplicationTo
			 be eligible to receive a grant under this section, a local educational agency
			 or targeted school shall submit an application to the Secretary at such time,
			 in such manner, and containing such information and certifications as the
			 Secretary may reasonably require.
				(2)AED Training
			 DevicesTo be eligible to use
			 the grant to obtain an AED training device, a local agency or targeted school
			 shall demonstrate to the Secretary that such agency or school has implemented
			 or intends to implement an AED training program in conjunction with a CPR
			 training program as of the date of the submission of the application for the
			 grant.
				(d)Priority of
			 awardIn awarding grants under this section, the Secretary shall
			 award such grants based on 1 or more of following priorities:
				(1)Demonstrated need for initiating a CPR or
			 AED training program in a targeted school or community served by targeted
			 schools.
				(2)Demonstrated need
			 for continued support of an existing CPR or AED training programs in targeted
			 schools or communities served by targeted schools.
				(3)Demonstrated need for expanding an existing
			 CPR or AED training program by adding training in the use of an AED.
				(4)Opportunities to
			 encourage and foster partnerships with and among community organizations,
			 including emergency medical service providers, fire and police departments,
			 nonprofit organizations, public health organizations, and parent-teacher
			 associations to aid in providing CPR or AED training.
				(5)Options to
			 maximize the use of funds provided under this section.
				(e)Report
			 RequiredNot later than 1
			 year after the date on which funds are first appropriated to carry out the
			 program, the Secretary shall submit a report to Congress describing—
				(1)grant amounts and recipients;
				(2)how the funds were
			 used; and
				(3)the impact of the
			 funds on the development of CPR and AED training programs in schools
			 implementing the grants.
				(f)DefinitionsIn
			 this section:
				(1)Targeted
			 SchoolThe term targeted school means a public
			 elementary school or secondary school that provides education to students in
			 any of grades 6 through 12.
				(2)Local
			 educational agencyThe term local educational
			 agency has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				4.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $25,000,000 for each of the
			 fiscal years 2012 through 2017.
		
